Case 7:20-cv-00393-KMK Document 14 Filed 04/23/20 Page 1 of 1
Case 7:20-cv-00393-KMK Document 13 Filed 04/22/20 Page 1 of 7

MEMO ENDORSED

UNITED STATES DISTRICT COURT

Southern District of New York

 

Docket No. 7:20-CV-00393-KMK
TOWN OF PUTNAM VALLEY,
Creditor-Appellant
against
ALEXANDER BERNARD

Debtor-Appellee

 

On Appeal from U.S. Bankruptcy Court, Southern District of New York
Case No,: 18-36862-cgm.

APPELLEE’S MOTION TO SUSPEND THE BRIEFING SCHEDULE
PENDING RESOLUTION OF MOTION TO DISMISS APPEAL
Debtor-Appellee Alexander Bernard The Appellee (“the Appellee”)

respectfully moves before this Court pursuant to Federal Rules of Appellate
Procedure 27 and Federal Rule of Bankruptcy Procedure 8013 and the reasons set
forth herein, to suspend the briefing schedule entered March 25, 2020 until the
Court rules on the Appellee’s motion to dismiss the appeal filed by the Town of

The Appellant.

The boeing Schall 7
bus +fpenl os perp Prerily Susportel,
Ap/ellont Sb deolet Ro Reyerl fh
Agel s ob» fo sens) Ca /z) by STG / 2.

“KENNETH M, KARAS USD.

 

 

4(LS{ze

 

 

 
